Title: To Thomas Jefferson from John Patten Emmet, 13 March 1825
From: Emmet, John Patten
To: Jefferson, Thomas


Dear Sir
New York
March 13th 1825—
I have just received your letter announcing my election to the Professorship of Chemistry and Natural History, in the College over which you preside—I beg to express my strong feeling of gratification at the result; and hope, by attention and zeal, to Compensate for the disadvantage of not being on duty, as early as my Colleagues—As various arrangements, no doubt, yet remain for my own particular attendance at the University, I shall loose no time in entering upon the duties which have been assigned to me; and may limit my delay to a fortnight or three weeks.Allow me, Sir, in Conclusion, to offer, to you, personally, the assurance of my sincerest esteem and respect—John P. Emmet